Citation Nr: 1428249	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-23 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from June 1962 to October 1987, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2012, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012, and a copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prostate cancer is shown by the competent evidence of record to be related to the Veteran's active military service.


CONCLUSION OF LAW

Prostate cancer is presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has prostate cancer according to an October 2012 report from the Portsmouth Naval Medical Center.  Service personnel records show that the Veteran served aboard the USS Collett from October 1969 through August 1970, and that the Veteran was paid Hostile Fire Pay from November 1969 through February 1970.  The file also contains an October 1969 travel authorization form for the Veteran for a flight with a destination of Da Nang, in the Republic of Viet Nam.  At the Veteran's October 2012 hearing, he testified that he was at Da Nang, in November 1969.  Based on these facts, the Board finds that the Veteran was presumably exposed to herbicides as a result of service in the Republic of Viet Nam.  Service connection for prostate cancer is granted on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309 (e) (2013).  


ORDER

Service connection for prostate cancer is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


